Hughes, J., (after stating the facts.) The court is of the opinion that the demurrer to the indictment shouid have been sustained. First, because it does not allege that the defendant railway company was carrying passengers in the state. Second, the indictment does not charge that the defendant had a passenger depot at Huntington. The statute under which this indictment was found provides that all railway companies carrying passengers in this state shall “provide separate waiting rooms of equal and sufficient accommodations for the two races at all their passenger depots in this state. The foregoing section shall not apply to street railroads.” Sand. & H. Dig., §§ 6219, 6220. It is not clear from the indictment jjwhat criminal act the defendant is charged with. We think there should have been a more particular description of the offense, as there are so many ways in which the statute may be violated, and to charge simply in the language of the statute in such cases would not be sufficient, as in ordinary cases. It is sufficient, as a general rule, to charge a statutory offense in the words of the statute; but when a more particular statement of the facts is necessary to set it forth with requisite certainty, they must be averred. Moffatt v. State, 11 Ark. 169; State v. Graham, 38 Ark. 519. Then it seems there is a misjoinder of parties by including the agent Richardson in the indictment. It is made the duty of railway companies to provide separate waiting rooms, and for failure to do so the company is subject to indictment. Sand. & H. Dig., § 6219. It is made the duty of the agent at the station to assign passengers, according to race, to these waiting rooms, and for a failure to do so he is subject to indictment: Sand. & H. Dig., §§ 6224, 6227, 6228. These seem to be separate offenses.. Again, we think the defendant ought to have been allowed to show by evidence offered in the case, and excluded by the court, that it did not own and did not operate the road. Reversed and remanded, with directions to sustain the demurrer to the indictment. Battle, J., absent.